Simon, J.,

delivered the opinion of the court.
Plaintiff sues as agent of a late commercial firm, whereof defendant was formerly a member, and seeks to recover the amount of sundry goods and wares purchased by defendant, at the sale of the property of the firm ; which sale, in consequence of the death of one of the partners, had been ordered by the Court of Probates. Defendant, specially denied the plaintiff’s alleged agency, and objected answering to the merits. The district judge sustained the exceptions, dismissed the suit, and gave judgment against plaintiff for costs, from which judgment this appeal has been taken.
We are at a loss to conceive how the judge a quo could come to the conclusion that plaintiff’s agency was not sufficiently established. In support of his alleged right to sue, they produced in evidence a copy of a judgment of the Court of Probates, rendered contradictorily between the curator of the deceased partner’s estate and the other members of the firm, which judgment, aflev ordering the, sale of the property of the partnership, and fixing the ternrs thereof,,decrees further, at the request and by consent of parties, that the plaintiff in this suit “be appointed agent to collect all the debts and to have all necessary power and authority to liquidate the concerns of the firm.” This judgment stands unappealed from ; the time for appealing had expired before the institution of this suit, and there is no pretense that it has ever been set aside in any of the modes pointed out by law. This *26court has repeatedly held that such judgment cannot be inquired into collaterally, and we are of opinion that the plaintiff has sufficiently proven his right to sue, as agent, and that the district judge erred in not overruling the defendant’s exceptions.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, be annulled, avoided and reversed ; that the defendant’s exceptions be overruled, and that this case be remanded for further proceedings, the defendant and appellee paying costs in this court.